Name: Commission Regulation (EC) No 326/2003 of 20 February 2003 correcting Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  Europe;  animal product
 Date Published: nan

 Avis juridique important|32003R0326Commission Regulation (EC) No 326/2003 of 20 February 2003 correcting Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggs Official Journal L 047 , 21/02/2003 P. 0031 - 0031Commission Regulation (EC) No 326/2003of 20 February 2003correcting Regulation (EEC) No 1274/91 introducing detailed rules for implementing Council Regulation (EEC) No 1907/90 on certain marketing standards for eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1907/90 of 26 June 1990 on certain marketing standards for eggs(1), as last amended by Regulation (EC) No 5/2001(2), and in particular Article 10(3) and Article 20(1) and (4) thereof,Whereas:(1) The Greek authorities have suggested using more appropriate terms for the indications on packs and eggs concerning the farming methods for laying hens kept on the floor. Therefore certain terms, in Greek language, in the Commission Regulation (EEC) No 1274/91(3), as last amended by Regulation (EC) No 1651/2001(4), should be corrected accordingly.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1274/91 is corrected as follows:1. Concerns only the Greek version.2. In Annex II, the terms in the Greek language in column 2 are replaced by the following:"Ã Ã Ã ³Ã ¬ Ã Ã Ã Ã Ã Ã ½Ã ±Ã Ã Ã Ã Ã Ã ½Ã ±".Article 2This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.However, the Greek terms used on packs and eggs before the entry into force of this Regulation may continue to be used until 1 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 February 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 6.7.1990, p. 5.(2) OJ L 2, 5.1.2001, p. 1.(3) OJ L 121, 16.5.1991, p. 11.(4) OJ L 220, 15.8.2001, p. 5.